Citation Nr: 0530823	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of left knee injury, postoperative with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant had a period of inactive duty for training 
(IADT) from January 1982 to June 1982 with the Army National 
Guard of Arkansas.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded the appellant service 
connection for residuals of a left knee injury, postoperative 
with degenerative changes with a 10 percent rating, effective 
June 4, 2001.  The appellant disagreed with that rating.  In 
April 2004, the RO increased the appellant's evaluation for 
his left knee disability to 20 percent, effective June 4, 
2001.

The appellant testified before the undersigned Acting 
Veterans Law Judge via video conference technology in August 
2005.  A transcript of the hearing is of record.

In July 2004, the RO informed the appellant that his 
substantive appeal, received by the RO on June 9, 2004, was 
not timely filed.  However, the Board notes that the date of 
the Statement of the Case (SOC) pertaining to the issue on 
appeal is dated April 13, 2004, although the letter attached 
the SOC was dated March 13, 2004.  Subsequently, the veteran 
submitted a VA form 9 (Appeal to Board of Veterans' Appeals) 
which is stamped as received on June 9, 2004.  In this 
respect, the law is clear that the appellant has 60 days from 
the date the Statement of the Case is mailed to him to file 
his substantive appeal.  38 C.F.R. § 20.302(b) (2005).  In 
addition, the date of mailing of the Statement of the Case is 
presumed to be the date of the Statement of the Case.  
38 C.F.R. § 20.302(b) (2005).  However, in this case the 
dates on the SOC and its attached letter are different and 
seem to contradict each other.  Given these facts, the Board 
finds that the appellant's substantive appeal was timely 
filed as it was filed within 60 days of the issuance of the 
Statement of the Case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
This law redefines the obligations of VA to the appellant 
with respect to claims for VA benefits and applies to this 
remand.

The Board notes that during his August 2005 Board hearing, 
the appellant testified that he receives Social Security 
Administration (SSA) benefits, in part for his left knee 
disability.  The Board finds that the RO should obtain any 
records pertaining to the appellant's receipt of SSA 
disability benefits, to include the medical records on which 
the SSA's disability determination was made.

Further, during the appellant's August 2005 Board hearing, he 
testified that he received treatment form the White River 
Rural Health Center in Augusta, Arkansas.  In addition, he 
stated that he received treatment from Dr. W. and Dr. G., 
both in Newport, Arkansas.  Finally, he also stated that he 
received treatment from his primary physician at the 
McClellan VA Medical Center in Little Rock, Arkansas.  
Therefore, the RO should obtain these private and VA medical 
records and associate the records with the claims folder.

Review of the claims folder reveals that the appellant 
underwent a VA examination in December 2002.  The Board notes 
that the VA examination did not consider the DeLuca criteria, 
such as functional impairment on repeated use, during flare-
ups and due to incoordination, weakened movement and excess 
fatigability.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In addition, the appellant argues that his left knee 
disability has increased in severity.  Therefore, the Board 
finds that a new VA examination is necessary to determine the 
current severity of the appellant's left knee disability.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain a copy of the 
SSA's decision awarding the appellant 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The RO should contact the appellant 
and obtain from him the names and 
addresses of all medical care providers, 
VA or non-VA, who treated him for a left 
knee disability since June 2001.  Of 
particular interest are medical records 
from White River Rural Health Center in 
Augusta, Arkansas; records from Dr. W. 
and Dr. G. in Newport, Arkansas; and VA 
outpatient medical records from the 
McClellan VA Medical Center in Little 
Rock, Arkansas.  After the appellant has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant is 
to be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

3.  Upon completion of the above 
development, the RO should schedule the 
appellant for a VA orthopedic examination 
to determine the severity of the 
appellant's left knee disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The physician should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion.  

Any ankylosis of the knee should be 
identified, and if ankylosis is present 
the physician should indicate the degree 
to which the joint is ankylosed.  

The physician should provide an opinion 
concerning the degree of severity (i.e. 
slight, moderate, or severe) of any 
currently present instability or 
subluxation of the left knee.  The 
physician should also determine whether 
the knee locks, and if so, the frequency 
of the locking.  Further, the physician 
should determine whether there is 
effusion in the joint and the frequency 
and severity of the effusion.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The appellant is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  In 
adjudicating the appellant's left knee 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the appellant and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


